Per Curiam:
The ground upon which the order under review was applied for is that neither of the parties hereto resides within the territorial jurisdiction of the City Court of the City of New York, the defendant residing in Kings county, and plaintiff is alleged to reside in Bayonne, N. J.
The City Court of the City of New York having jurisdiction of the subject-matter of this action, and having acquired juris*400diction of the parties hereto, the mere non-residence of the parties in the territorial jurisdiction of'that court is not a sufficient ground to warrant the removal of this case to the Supreme Court. (Granger v. Sheble, 34 Hun, 241. See, also, N. Y. City Ct. Act [Laws of 1920, chap. 935], §§ 18, 19, 22.)
To justify removal from an inferior court having jurisdiction to the Supreme Court for the purpose of changing the place of trial, the motion must be founded on the other grounds specified as reasons for changing the place of trial in the Civil Practice Act. (See Civ. Prac. Act, § 187.)
The order should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs.
Present =— Clarke, P. J., Dowling, Smith, Merrell and McAvoy, JJ.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.